internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-127053-03 date date parent sub sub sub acquiring distributing distributing controlled plr-127053-03 controlled sub sub sub sub sub sub sub sub sub sub sub plr-127053-03 sub sub partnership newco newco llc newco llc newco llc state a date a date b a b c d segment a plr-127053-03 segment b segment c segment d division consultant xx dear this responds to your date request for rulings on the federal_income_tax consequences of a partially completed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded parent is a holding_company and the common parent of a corporate group whose includible members join in filing a consolidated federal_income_tax return the parent group the parent group a major xx provider is organized into four primary business segments segment a segment b segment c and segment d before the transaction described below parent wholly owned sub and sub plr-127053-03 sub wholly owned sub and acquiring sub wholly owned distributing which wholly owned sub sub wholly owned sub and distributing which wholly owned controlled controlled and subs through sub wholly owned sub which wholly owned sub controlled wholly owned sub and sub acquiring owned all the stock of sub and an a less than five percent general_partner interest in partnership sub owned a b more than percent limited_partner interest in partnership and sub owned a c more than percent limited_partner interest in partnership acquiring was and continues to be the sole general_partner of partnership and acquiring’s employees performed and continue to perform all of the operational and management functions of the partnership business acquiring owned and operated division except for sub and sub all of these entities were and the surviving entities are and will be domestic parent has submitted financial information indicating that sub sub through acquiring and partnership activities and controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the five years preceding the dates of distribution and distribution described below transaction consultant has advised parent’s management that placing each of parent’s principal business segments beneath a separate subsidiary of parent would help resolve management and systemic problems caused by the pre-transaction structure accordingly between date a and date b the parent group completed the following steps i through vii and after the issuance of this letter will take steps viii through xxiii i distributing distributed the stock of sub sub sub and sub to sub subs distribution ii sub distributed the stock of sub and sub to sub subs distribution iii sub converted into a limited_liability_company llc that is intended to be disregarded as separate from its owner for federal tax purposes under sec_301_7701-3 of the procedure and administrative regulations a disregarded_entity conversion iv distributing sold its stock in sub to parent for fair_market_value consideration sub stock sale v sub merged upstream into controlled under state a law merger vi sub formed newco a wholly owned domestic_corporation plr-127053-03 vii sub sold its sub stock to newco for fair_market_value in cash viii distributing will distribute the stock of controlled to sub as converted which will distribute the stock to sub together distribution ix distributing will form newco llc a wholly owned domestic llc as a disregarded_entity and transfer the stock of controlled to newco llc contribution x distributing will distribute its membership interest in newco llc to sub as converted which will distribute the membership interest to sub together distribution xi sub will merge upstream into controlled under state a law merger xii acquiring will form newco llc a wholly owned domestic llc as a disregarded_entity xiii controlled will merge into newco llc under state a law merger xiv newco llc will distribute to acquiring certain assets including the c percent limited_partner interest in partnership received in merger the interest originally held by sub xv acquiring will transfer its c percent limited_partner interest in partnership to sub xvi newco will form sub a wholly owned domestic_corporation xvii sub will form newco llc a wholly owned domestic llc as a disregarded_entity xviii sub will merge into newco llc under state a law merger xix newco llc will distribute to sub certain receivables that were a distributed to sub in the liquidation of a partnership that preceded this step and b transferred to newco llc in merger receivables distribution xx sub will sell its membership interest in newco llc to acquiring for fair_market_value in cash interest sale xxi acquiring will contribute to sub d percent of its membership interest in each of newco llc and newco llc plr-127053-03 xxii newco llc and newco llc will merge into partnership under state a law merger in merger acquiring will exchange its remaining membership interests in newco llc and newco llc for an increased in value general_partner interest in partnership and sub will exchange its membership interests in newco llc and newco llc for an increased in value limited_partner interest in partnership xxiii acquiring will distribute division to sub division distribution xxiv parent has implemented and will implement other transactions including transactions involving foreign entities that are consistent with the overall restructuring of the parent group but these transactions the other transactions have not and will not directly affect distribution or distribution representations distribution1 parent has made the following representations regarding distribution described above in step viii a any indebtedness owed by controlled to distributing does not constitute stock_or_securities b no part of the controlled stock distributed by distributing to sub will be received by sub as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing sub and sub reflecting its interest in partnership and the activities of acquiring represents each corporation’s present operation and regarding each corporation there have been no substantial operational changes since the date of the last financial statements submitted d immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of sub which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 of the internal_revenue_code e following distribution controlled until merger through its interest in partnership received from sub in merger and the activities of acquiring and distributing each will continue the active_conduct of its business independently and with its separate employees except that as members of the parent group each i will plr-127053-03 use a common_paymaster agent system to handle its payroll function ii will be charged with labor costs for its own personnel and those of other affiliates who directly or indirectly provide services to the member and iii will share certain administrative executive and other support employees arm’s length charges will be made to the appropriate member for any such shared services f distribution will be carried out as part of the overall restructuring of the parent group to resolve certain management reporting and other systemic problems that have been caused by the existing corporate structure of the parent group distribution is motivated in whole or substantial part by this corporate business_purpose g except in the merger of controlled into newco llc in merger there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of controlled or distributing after the transaction h there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 i except for the merger of controlled into newco llc in merger there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business j distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of distribution k except for trade payables advances arising in the ordinary course of business and notes that do not constitute securities no intercorporate debt will exist between distributing and controlled at the time of or after distribution l immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_1_cb_205 and as currently in effect sec_1_1502-13 as published by t d m payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n neither distributing nor controlled is an investment_company as defined plr-127053-03 in sec_368 and iv o distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest as defined in sec_355 in distributing or controlled p immediately after distribution no person will hold directly or indirectly disqualified_stock within the meaning of sec_355 in distributing or controlled that constitutes a percent or greater interest within the meaning of sec_355 in distributing or controlled distribution parent has made the following representations regarding contribution and distribution described above in steps ix and x for these representations and the rulings that follow the distribution of newco llc a disregarded_entity by distributing in distribution is treated as a distribution of the controlled stock contributed by distributing to newco llc in contribution to wit contribution will be disregarded for federal tax purposes q any indebtedness owed by controlled to distributing does not constitute stock_or_securities r no part of the controlled stock distributed by distributing to sub will be received by sub as a creditor employee or in any capacity other than that of a shareholder of distributing s the five years of financial information submitted on behalf of distributing sub and controlled represents each corporation’s present operation and regarding each corporation there have been no substantial operational changes since the date of the last financial statements submitted t immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of sub which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 u following distributing controlled and distributing each will continue the active_conduct of its business independently and with its separate employees except that as members of the parent group each i will use a common_paymaster agent system to handle its payroll function ii will be charged with labor costs for its own personnel and those of other affiliates who directly or indirectly provide services to the member and iii will share certain administrative executive and other support employees arm’s length charges will be made to the appropriate plr-127053-03 member for any such shared services v distribution will be carried out as part of the overall restructuring of the parent group to resolve certain management reporting and other systemic problems that have been caused by the existing corporate structure of the parent group distribution is motivated in whole or substantial part by this corporate business_purpose w there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of controlled or distributing after the transaction x there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 y there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business z distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of distribution aa except for trade payables advances arising in the ordinary course of business and notes that do not constitute securities no intercorporate debt will exist between distributing and controlled at the time of or after distribution bb immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d cc payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length dd neither distributing nor controlled is an investment_company as defined in sec_368 and iv ee distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or plr-127053-03 indirectly stock representing a percent or greater interest as defined in sec_355 in distributing or controlled ff immediately after distribution no person will hold directly or indirectly disqualified_stock within the meaning of sec_355 in distributing or controlled that constitutes a percent or greater interest within the meaning of sec_355 in distributing or controlled international gg sub is not a foreign_corporation within the meaning of sec_7701 it is a disregarded_entity for u s federal tax purposes hh distributing is a state a corporation and joins in filing a consolidated federal_income_tax return with parent ii distributing is a state a corporation and joins in filing a consolidated federal_income_tax return with parent jj sub is a foreign_corporation within the meaning of sec_7701 kk sub will be a controlled_foreign_corporation within the meaning of sec_957 before and immediately after the proposed transaction ll sub is not a passive_foreign_investment_company as defined in sec_1297 rulings distribution based solely on the information submitted and the representations set forth above we rule as follows on distribution described above in step viii no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on distribution sec_355 no gain_or_loss will be recognized by distributing on distribution sec_355 c the holding_period of the controlled stock received by sub in distribution will equal the holding_period of the distributing stock on which distribution occurs provided that sub held the stock of distributing as a capital_asset on the date of distribution sec_1223 plr-127053-03 earnings_and_profits will be allocated among controlled controlled and distributing in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distribution based solely on the information submitted and the representations set forth above we rule as follows on distribution described above in step x no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on distribution sec_355 no gain_or_loss will be recognized by distributing on distribution sec_355 c the holding_period of the controlled stock received by sub in distribution will equal the holding_period of the distributing stock on which distribution occurs provided that sub held the stock of distributing as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated among controlled controlled and distributing in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 caveats no opinion is expressed on the tax treatment of the transaction under other provisions of the code or regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not directly covered by the above rulings in particular no opinion is expressed regarding i the federal tax effect of subs distribution subs distribution conversion sub stock sale merger merger merger merger merger receivables distribution interest sale division distribution and other transactions ii whether newco llc newco llc newco llc and newco llc each qualifies as a disregarded_entity iii whether newco llc and newco llc each would be treated as a partnership for federal tax purposes as a result of step xxii and iv the federal_income_tax consequences of the restructuring transactions involving foreign entities in particular no opinion is expressed about the application of sec_987 to distributing 1's distribution of the stock of sub to sub and no opinion is expressed about the application of sec_1248 to distributing 2's sale of the stock of sub to parent plr-127053-03 procedural information this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is completed in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of the taxpayer’s two designated representatives sincerely yours associate chief_counsel corporate by wayne t murray special counsel to the associate chief_counsel cc
